COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Benton and Overton
Argued at Salem, Virginia


CHARLIE MAURICE HAIRSTON

v.         Record No. 1003-94-3           MEMORANDUM OPINION*
                                       BY JUDGE JOSEPH E. BAKER
COMMONWEALTH OF VIRGINIA                   DECEMBER 19, 1995


       FROM THE CIRCUIT COURT OF THE CITY OF MARTINSVILLE
                 Frank I. Richardson, Jr., Judge
           Kimble Reynolds, Jr. (Law Office of Rickey G. Young,
           on brief), for appellant.

           Marla Graff Decker, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on brief),
           for appellee.



     Charlie Maurice Hairston (appellant) appeals from a judgment

of the Circuit Court of the City of Martinsville (trial court)

that approved a jury verdict convicting him for abduction.

Appellant contends that he was denied a speedy trial as required

by the United States Constitution and Virginia Code § 19.2-243.

Finding no error, we affirm the judgment of the trial court.

     The record discloses that on June 16, 1993, appellant was

arrested pursuant to warrants issued charging him with abduction

and aggravated sexual battery.    On that same day, he was released

on bond.   On July 22, 1993, at a preliminary hearing, the charges

were certified to the grand jury.

     Appellant remained on bond until August 23, 1993, when he
was arrested pursuant to a bench warrant issued for a possible
____________________

     *Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
parole violation based upon the charges of aggravated sexual

battery and abduction.   Because of the parole violation charge,

appellant was held continuously in custody from the date of his

arrest on August 23, 1993 until March 17, 1994, the day on which

he was tried and convicted.

     At the preliminary hearing, appellant was represented by the

Public Defender's office.   On October 18, 1993, before appellant

was indicted, the trial court, by order, approved a motion made

by the Public Defender to withdraw as appellant's counsel and

further ordered that the trial be set for December 29, 1993.

Appellant was indicted on November 1, 1993.
     On the trial court's own motion, a further order entered on

December 29, 1993 provided as follows:
            This case was set for trial on this day but
          an accumulation of snow and sleet required
          the Court to continue cases for those
          defendants who felt unable to safely come to
          Court and for the safety of Jurors and
          witnesses.
            It is therefore Ordered that this case be,
          and the same hereby is, continued, with no
          objection by the defendant, his attorney, or
          the Attorney for the Commonwealth.


     On March 9, 1994, appellant moved the trial court to dismiss

the charges.   His motion was based solely upon the speedy trial

provision of Code § 19.2-243.   That motion was denied.

     Trial pursuant to the November 1, 1993 indictment was

conducted before a jury on March 17, 1994.    Appellant was found

not guilty of the charge of aggravated sexual battery and guilty




                                - 2 -
of abduction.

     Relying solely upon Code § 19.2-243, appellant moved to set

aside the jury's verdict, alleging that he should have been

brought to trial within five months of his arrest for his parole

violation.    The motion was denied.

     Appellant argues on appeal that he was denied the right to a

speedy trial granted to him by the United States Constitution.

He did not make that argument to the trial court, and the sole

issue granted for this appeal was "whether appellant was denied a

speedy trial pursuant to Code § 19.2-243."    Therefore, because

the ends of justice do not require a review of that issue, we

decline to consider the constitutional issue raised.
     Appellant further contends that the five-month provision of

Code § 19.2-243 was violated.    He argues that the time provision

of the Code should be computed from August 23, 1993, the day he

was arrested for the parole violation, and he asserts that he was

not tried within the five-month period provision.    In Harris v.

Commonwealth, ___ Va. App. ___, ___ S.E.2d ___ (1995), we said:
            Code § 19.2-243 specifically sets forth two
          discrete time-frames, one five months in
          duration, the other nine months. The five
          month time-frame applies when the accused "is
          held continuously in custody thereafter
          . . . ." "Thereafter" plainly refers to the
          beginning point of the time-frame. Thus,
          detention in custody for a five month period
          does not invoke the five month rule unless
          that custody runs continuously from the
          statutory beginning point.

               Code § 19.2-243 specifies a nine month
             time-frame applicable to an accused who is
             not "held continuously in custody



                                 - 3 -
          thereafter," but is "not held in custody but
          has been recognized for his appearance
          . . . ."


     Appellant having been released on bond for the charges on

which he was tried, Code § 19.2-243 does not apply to the time he

was being held for the parole violation.   When you apply the

provisions of Code § 19.2-243 to the conviction from which this

appeal emanates, appellant was tried within the speedy trial

provisions contained in that statute.
     Accordingly, the judgment of the trial court is affirmed.

                                                   Affirmed.




                              - 4 -